Stephens, J.
1. Upon the trial of a traverse to an officer’s return of service, an issue of fact is presented where the defendant testifies unequivocally that service was never perfected upon him, and the officer himself testifies that he is positive that the defendant is the person that he served. The officer’s testimony is sufficient to authorize the inference that such person was served by him, although the officer previously testified upon the same hearing and before refreshing his memory by going to the defendant’s place of business and there observing the 'defendant, that he could not swear that he had perfected service upon the defendant. It is a question of fact as to the truth of the officer’s testimony.
2. The judgment finding against the traverse to the officer’s return was authorized by the evidence, and the judge of .the superior court did not err in dismissing the certiorari.

Judgment affirmed.


Jenkins, P. J., amd Bell, J., concur.